Littlejohn, Justice.
This action ex delicto was brought by the plaintiff by reason of an alleged fall on a defective step leading to a dwelling house owned by defendants Thomas Lane and Oliver Wolfe, and rented to defendants George and Joyce Still through defendant Swaffield Agency, Inc. The complaint alleges that the plaintiff went to the home of the Stills for the *378purpose of employing George Still to perform services and fell as she left the house.
The defendants Lane.and Wolfe demurred to the complaint on the ground that it failed to state facts sufficient to constitute a cause of action ex delicto as to them. The lower court overruled the demurrer. The demurring defendants have appealed.
After the transcript of record was filed, the appellants filed their brief. No brief has been submitted on behalf of plaintiff-respondent.
The appellants submit that, “His Honor erred in overruling the demurrer in that the complaint shows upon its face that it sounds in tort, and an action ex delicto will not lie for the breach of a contractual duty to repair.”
Upon authority of Sheppard v. Nienow, 254 S. C. 44, 173 S. E. (2d) 343 (1970), the order of the lower court is
Reversed.
Moss, C. J., and Lewis, Bussey and Brailsford, JJ., concur.